      Case 3:15-cv-00493-RCJ-WGC Document 144 Filed 03/22/21 Page 1 of 2


                                                                  -- FILEO-                .       c·
 8:, b �rJ µ, re- ,e-f5 �1'AJi'f                                  __ ENTERED


                                                                             L�
           (Name/ Number)                                                           couw:: .
Northern Nevada Correctional Center
Post Office Box 7000
Carson City, NV 89702
                                                                                        �5 2021
                                                                       CLERK US D: ·.:·: .•· ',
Petitioner, In Proper Person                                             DISTF�Y:T Of i{
                                                                 BY:   s:/ ·:· i\lO COPY"
                                                                                    1




                             UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA




                                                          Case No.: .3i1S,ctt·· tJ.<JC,U · 6C.X•tJ GitC.
                                      Petitioner,
                                                                 ORDER GRANTING (ECF No. 142
        vs.
ch     �,McJ c,'"-l .
                                      Respondent.




         COMES NOW,           j?,cckt,J Wt (c!-/e/"'5          �f).Ji<f             , Petitioner, in his proper
person, and submits the instant fJ,t,'&-(l) f,.f[,r,Tvi1s,'wv_ c\: T,',t-1 'f' TP F/le. J;.,�7 ?rctr,r/ cMel' in the
above-entitled action.
        The instant Motion is based on all applicable rules of this Court, all papers and pleadings
on file herein, as well as the following Memorandum of Points and Authorities.
        Respectfully submitted this __&t_�___ day of                       M�,e.-1.t              , 20Ei; �l




                                                                              Petitioner, In Proper Person




                                                         -1-
Case 3:15-cv-00493-RCJ-WGC Document 144 Filed 03/22/21 Page 2 of 2




IT IS HEREBY ORDERED that Plaintiff's Motion to Extend Time (ECF No. 142) is
GRANTED.
IT IS FURTHER ORDERED that the parties shall file a Joint Pre-Trial Order no later than
June 10, 2021.
IT IS FURTHER ORDERED that no further extensions shall be granted.
IT IS SO ENTERED.

__________________________________
ROBERT C. JONES
United States District Judge
DATED: This 22nd day of March, 2021.
